          Case 5:20-cv-04030-EFM-JPO Document 28 Filed 08/04/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

WHITE PROMPT, INC.,

                               Plaintiff,

v.                                                          Case No. 20-4030-EFM

DAVID A. KRAFT & ASSOCIATES, LLC,
et al.,

                               Defendants.

                                             ORDER

          On July 20, 2020, the court entered an order to show cause, instructing the parties

to file a joint status report to demonstrate the citizenship of the parties to establish subject

matter jurisdiction (ECF No. 21). On August 3, 2020, the parties filed their response (ECF

No. 27) to address the facts relevant to determining subject matter jurisdiction, providing

the relevant supporting documents.

          First, the response clarifies plaintiff’s principal place of business is in Delaware.1

Second, the response states defendant David A. Kraft & Associates, LLC, is a Missouri

limited liability company, and its sole member is David Kraft, who is a resident of Kansas.2

Finally, the response clarifies defendant C2C Resources is an LLC with seven members,

who are, collectively, residents of Georgia, Louisiana, Texas, and Kansas.3




1
    ECF No. 27.
2
    Id.
3
    Id.

O:\ORDERS\20-4030-EFM-ORDER.DOCX
      Case 5:20-cv-04030-EFM-JPO Document 28 Filed 08/04/20 Page 2 of 2




      The court finds that it has subject matter jurisdiction over this case based on these

assertions. Accordingly, the court finds that the parties have satisfied their burden of

showing why this case should not be dismissed for lack of subject matter jurisdiction.

      The clerk is directed to change the party name on the docket from C2C Resources,

Inc., to C2C Resources, LLC, per the representations made in the parties’ response.

      IT IS SO ORDERED.

      Dated August 4, 2020, at Kansas City, Kansas.

                                          s/ James P. O’Hara
                                         James P. O’Hara
                                         U.S. Magistrate Judge




                                            2
